Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 28, 2019

                                    No. 04-18-00949-CV

                        IN THE INTEREST OF J.C.R., A CHILD,

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017PA02916
                         Honorable Richard Garcia, Judge Presiding


                                       ORDER
       The State’s brief was due on February 25, 2019. See TEX. R. APP. P. 38.6(b). After the
due date, the State filed a first motion for a twenty-day extension of time to file its brief.
       The State’s motion is GRANTED. The State’s brief is due on March 18, 2019.



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of February, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court